DETAILED ACTION
Claims 1-25 are pending.  Claims 1-25 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/30/2019, 1/29/2020, and 12/18/2020 hav been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The initialed and dated copies of Applicant’s IDS form 1449 is attached to the instant Office action.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations for generating predictions, using one or more machine learning-based prediction models, for one or more process parameters associated with a running process (Analyzing Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Management of Events; a Certain Method of Organizing Human Activity); generating explanation-oriented data elements corresponding to the generated predictions, the explanation-oriented data elements including confidence indicators associated with the generated predictions (Analyzing Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Management of Events; a Certain Method of Organizing Human Activity); and presenting the explanation-oriented data elements in one or more dashboards of a visualization platform (Transmitting the Analyzed Information, an evaluation and judgment, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Management of Events; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Inventory, a Commercial Interaction, but for the recitation of generic computer components.  That is, other than reciting a system, computing device, and an ecommerce marketplace which describes the categories and items, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for a Fundamental Economic Process, i.e. Managing and Predictions of Business events.  For example, generating predictions for one or more process parameters associated with a running process encompasses what an engineer would do at a plant by changing a parameter, such as intake of oil, after predicting what this will do to the system, an observation and evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for a Fundamental Economic Process, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The machine learning-based prediction model (currently abstract but taken here as additional element even if so) and dashboards are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0055]  One skilled in the art will appreciate that a "system" could be embodied as a server, an embedded computing system, a personal computer, a console, a personal digital assistant (PDA), a cell phone, a tablet computing device, a quantum computing system, or any other suitable computing device, or combination of devices without deviating from the scope of the invention.”

	Which states that any general-purpose computer can be used, such as a personal computer, PDA, cell phone, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the dashboards, system, etc., nor the transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 13 and 21 contain the identified abstract ideas, with the additional elements of a computer program product, computer readable medium, system, memory, and processors which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-12, 14-20, and 22-25 contain the identified abstract ideas, further narrowing them, with the additional element of natural language processing techniques, which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 13-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Publication No. 2019/012,2135) in view of Sharma (U.S. Publication No. 2020/032,7371).

Regarding Claims 1, 13, and 21, Parker teaches a computer-implemented method comprising: 
generating predictions, using one or more machine learning-based prediction models, for one or more process parameters associated with a running process ([0017] predictions are created/generated by machine learning models using data points/parameters associated with a run process); 
presenting the explanation-oriented data elements in one or more dashboards of a visualization platform ([0033] these predictions are displayed on visualizations and dashboards as in Figs. 4 and 5).
Although Parker teaches generating explanation-oriented data elements corresponding to the generated predictions, the explanation-oriented data elements including importance indicators associated with the generated predictions ([0019] elements for explanation of the predictions and these include the importance of these predictions as in [0060] for processes as in [0061-62]), it does not explicitly state a confidence indicator. 
Sharma teaches confidence indicators as in [0208-210] which are used in the cases of prediction. 
Examiner notes that Sharma also teaches predictions using machine learning for events with use cases and processes as in [0149-151].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the importance indicators of Parker with the confidence factors of Sharma as they are both analogous art along with the claimed invention which teach solutions to utilization of machine learning in event processes, and the combination would lead to an improved system which would increase the accuracy and confidence in the accuracy as taught in [0208] of Sharma.
Examiner notes that Parker teaches a system, memory, processor ([0149] system with memory and processors), computer program product, and computer readable medium ([0154] medium/product).
Regarding Claims 2 and 14, Parker teaches wherein the one or more process parameters include a remaining process time parameter indicative of remaining time for the running process ([0097] the algorithm uses real time to run the process as in [0127] and [0136] where times are utilized).
Regarding Claims 3, 15, and 22, Parker teaches wherein the explanation-oriented data elements are representative of an explanation framework for the generated predictions (As taught in Claim 1 above and in [0086] and [0076] where there is a framework). 
It does not teach this is model-agnostic.
Sharma teaches this and machine learning prediction models in an agnostic framework as in [0245].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the explanation framework of Parker with the agnostic computer models of Sharma as they are both analogous art along with the claimed invention which teach solutions to utilization of machine learning in event processes, and the combination would lead to an improved system which would increase the accuracy and confidence in the accuracy as taught in [0208] of Sharma.

Allowable Subject Matter
Claims 4-12, 16-20, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20200327371 A1
Sharma; Abhishek et al.
Intelligent Edge Computing Platform with Machine Learning Capability
US 20190122135 A1
Parker; Charles
PREDICTION CHARACTERIZATION FOR BLACK BOX MACHINE LEARNING MODELS
US 20180247207 A1
RISTOVSKI; Kosta et al.
ONLINE HIERARCHICAL ENSEMBLE OF LEARNERS FOR ACTIVITY TIME PREDICTION IN OPEN PIT MINING
US 20210073915 A1
Crabtree; Jason et al.
EVENT-DRIVEN NATURAL CATASTROPHE MODELING AND MODEL REFINEMENT FOR INSURANCE AND RISK MANAGEMENT
US 20200219004 A1
DALY; Elizabeth et al.
LINKING ACTIONS TO MACHINE LEARNING PREDICTION EXPLANATIONS
US 20200134489 A1
Achin; Jeremy et al.
Systems for Second-Order Predictive Data Analytics, And Related Methods and Apparatus
US 20200134103 A1
Mankovskii; Serge
VISUALIZATION-DASHBOARD NARRATION USING TEXT SUMMARIZATION
US 20200125635 A1
Nuolf; Beat et al.
SYSTEMS AND METHODS FOR INTELLIGENTLY PREDICTING ACCURATE COMBINATIONS OF VALUES PRESENTABLE IN DATA FIELDS
US 20190392255 A1
FRANKLIN; Andrew
SYSTEMS AND METHODS OF WINDOWING TIME SERIES DATA FOR PATTERN DETECTION
US 20190220824 A1
Liu; Wei
MACHINE LEARNING SYSTEMS FOR MATCHING JOB CANDIDATE RESUMES WITH JOB REQUIREMENTS
US 20190199736 A1
Howard; Michael et al.
CYBER VACCINE AND PREDICTIVE-MALWARE-DEFENSE METHODS AND SYSTEMS
US 20190080253 A1
Lokare; Namita Dilip et al.
ANALYTIC SYSTEM FOR GRAPHICAL INTERPRETABILITY OF AND IMPROVEMENT OF MACHINE LEARNING MODELS
US 20170235848 A1
Van Dusen; Dennis et al.
SYSTEM AND METHOD FOR FUZZY CONCEPT MAPPING, VOTING ONTOLOGY CROWD SOURCING, AND TECHNOLOGY PREDICTION
US 20140236654 A1
Cantor; Murray R. et al.
INCORPORATING USER INSIGHTS INTO PREDICTING, DIAGNOSING AND REMEDIATING PROBLEMS THAT THREATEN ON-TIME DELIVERY OF SOFTWARE AND SYSTEMS
US 20100138368 A1
Stundner; Michael et al.
METHODS AND SYSTEMS FOR SELF-IMPROVING REASONING TOOLS
US 9372736 B2
Curbera; Francisco et al.
Leveraging path information to generate predictions for parallel business processes
US 8589207 B1
Macosky; Edward M. et al.
System and method for determining and visually predicting at-risk integrated processes based on age and activity
US 8140454 B2
Bullen; Geoff et al.
Systems and/or methods for prediction and/or root cause analysis of events based on business activity monitoring related data
US 7680752 B1
Clune, III; James Edmond et al.
System and method for predictive process management


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        7/26/2022